
	
		I
		112th CONGRESS
		1st Session
		H. R. 2610
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Jones, Mr. Tierney,
			 Mr. Guinta,
			 Mr. Markey,
			 Ms. Pingree of Maine,
			 Mr. Keating,
			 Mr. Lynch,
			 Mr. Courtney,
			 Mr. Michaud,
			 Mr. McIntyre,
			 Mr. Pallone, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to reform procedures for the payment of funds from the asset
		  forfeiture fund, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asset Forfeiture Fund Reform and
			 Distribution Act of 2011.
		2.Asset forfeiture
			 fund reform
			(a)In
			 generalSection 311(e) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)) is
			 amended—
				(1)by striking
			 (1) Notwithstanding  and inserting (1)(A)
			 Notwithstanding; and
				(2)in paragraph
			 (1)—
					(A)by striking
			 may pay from and inserting shall use each of the;
			 and
					(B)by striking
			 (16 U.S.C. 3371 et seq.)— and all that follows through the end
			 of the paragraph and inserting the
			 following:
						
							(16 U.S.C. 3371 et seq.), to make a
			 payment, in the amount of the sum received—(i)if
				the violation occurred in a State, to such State;
							(ii)if the violation did not occur in a
				State, to the State in which the vessel involved in the violation is
				homeported; or
							(iii)if the violation did not occur in a
				State and did not involve a vessel, to the State which is most directly
				affected by the violation.
							(B)Amounts paid to a State under
				subparagraph (A) shall be used for research and monitoring activities as
				determined appropriate by the head of the agency of the State that is
				responsible for management of marine fisheries. Such activities may
				include—
								(i)fishery research and independent stock
				assessments, including cooperative research;
								(ii)socioeconomic assessments, including
				socioeconomic conditions of fishing communities;
								(iii)data collection, including creation
				of an information system that will enable timely audit and transmission of data
				for utilization by researchers and other collaborating institutions;
								(iv)compensation for the costs of
				analyzing the economic impacts of fishery management decisions and to analyze
				potential methods to provide targeted compensation to fisherman that have been
				harmed by such management decisions;
								(v)at-sea and shoreside monitoring of
				fishing;
								(vi)preparation of fishery impact
				statements; and
								(vii)other activities that a Regional
				Fishery Management Council of which the State is a member considers to be
				necessary to rebuild or maintain sustainable fisheries, ensure healthy
				ecosystems, provide socioeconomic economic assistance, or maintain fishing
				communities.
								.
					(b)Rule of
			 applicationThe amendments
			 made by subsection (a) shall apply with respect to amounts received under
			 section 311(e) of the Magnuson-Stevens Fishery Conservation and Management Act
			 (16 U.S.C. 1861(e)) after September 30, 2011.
			(c)Transition
			 rule
				(1)In
			 generalThe Secretary may use
			 any amount received as a fisheries enforcement penalty before October 1, 2011,
			 to reimburse appropriate legal fees and costs to a covered person in an amount
			 not to exceed $200,000 per covered person.
				(2)Timing
					(A)Submission of
			 applicationA covered person seeking reimbursement of appropriate
			 legal fees and costs under paragraph (1) shall submit to the Secretary an
			 application for such reimbursement—
						(i)in
			 the case of a covered person described in paragraph (4)(B)(i), not later than
			 December 31, 2011; and
						(ii)in
			 the case of a covered person described in paragraph (4)(B)(ii), not later than
			 1 year after the date on which the Secretary directed that such covered person
			 shall receive a remittance of a fisheries enforcement penalty.
						(B)DeterminationNot
			 later than 60 days after receiving an application under paragraph (1), the
			 Secretary shall make a final determination on whether to provide such
			 reimbursement and the amount of any such reimbursement.
					(3)Remaining
			 fundsThe Secretary shall use—
					(A)80 percent of the amounts described in
			 paragraph (1) remaining after all reimbursements have been made under such
			 paragraph, for fishery stock assessments in the fishery management region that
			 the Secretary determines to be appropriate; and
					(B)20 percent of such amounts to make payments
			 to States in accordance with section 311(e)(1) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861(e)(1)).
					(4)DefinitionsIn
			 this subsection:
					(A)The term
			 appropriate legal fees and costs means the legal fees and costs
			 incurred by a covered person—
						(i)that
			 the Secretary determines were appropriately incurred by the covered person in
			 successfully challenging a fisheries enforcement penalty; and
						(ii)that were
			 incurred not later than 30 days after the date on which the Secretary directed
			 that such penalty shall be remitted to the covered person.
						(B)The term
			 covered person means—
						(i)a
			 person that the Secretary directed shall receive a remittance of a fisheries
			 enforcement penalty in the Decision Memorandum; or
						(ii)a
			 person that—
							(I)received a Notice of Violation and
			 Assessment issued on or after March 17, 1994, for a fisheries enforcement
			 penalty that was settled or otherwise resolved prior to February 3,
			 2010;
							(II)paid such
			 fisheries enforcement penalty;
							(III)submitted a
			 complaint prior to May 7, 2011, seeking remittance of such civil penalty;
			 and
							(IV)the Secretary directed shall receive a
			 remittance of a fisheries enforcement penalty or a portion of such
			 remittance.
							(C)The term
			 Decision Memorandum means the Secretarial Decision Memorandum
			 issued by the Secretary on May 17, 2011, entitled Decisions regarding
			 Certain NOAA Fisheries Enforcement Cases Based on Special Master Swartwood’s
			 Report and Recommendations.
					(D)The term fisheries enforcement
			 penalty means any fine, penalty, or forfeiture of property imposed for
			 a violation of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1801 et seq.) or of any other marine resource law enforced by the
			 Secretary, including the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
			 seq.).
					(E)The term
			 Secretary means the Secretary of Commerce.
					3.Limitation on
			 administrative law judges in the National Oceanic and Atmospheric
			 Administration
			(a)In
			 generalSubject to subsection
			 (b), the Administrator of the National Oceanic and Atmospheric Administration
			 (referred to in this section as NOAA) may not assign any
			 proceeding required to be conducted in accordance with sections 556 and 557 of
			 title 5 to an individual who has served as an administrative law judge for NOAA
			 for a period of five or more years if such proceeding pertains to the same
			 fishery management region to which the majority of such proceedings that the
			 individual presided over within the period pertained.
			(b)Reassignment
			 after five yearsSubsection
			 (a) does not apply to an individual who has not served as an administrative law
			 judge for NOAA within a five-year period ending on the date of the assignment
			 described in such subsection.
			4.Definition of
			 fishery management regionIn
			 this Act, the term fishery management region means a region
			 under the jurisdiction of a Regional Fishery Management Council established
			 under section 302 of the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1852).
		
